Case 1:19-cv- COON TT ED SEM ES ISP RCT EVORT 27 regen 1 -

FOR THE NORTHERN DISTRICT OF TEXAS |

2019 JUL -3 AM 9:42

DEPUTY BLERK..

Louis Oona ad C2

 

 

 

Plaintiff
1-19CV-149 g
Vv.
wee ft 6 Civil Action No.
Bust tna nee ym IS
Defendant
COMPLAINT

 

Hie sf Tan emicadl bal, ro lobia cue | i)
ord Adi by ben, unre fio loecbe:

bre bec at ee eee oper oh offer —
Dicwisseh 4 (he Corr or pr Bhat
muk do e/n~s (Ou Leon Mole ge ate
(ll Stan ar wit 6 FEE. te

Cot fo ferred Casee> In

 

 

 

* Attach additional pages as needed.

Date

 

Signature

 

Print Name Lo Ws = Aon~2ad Cv

 

Address Sol WD. MN oth, bi-@ Puaiks

City, State, Zip (vt len, é Ty < aco?
Telephone C “325 ) a] i —15° G an

 
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 2of27 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

 

 

 

for the
District of
: \
Division —
1 aX ~ f ) Case No.
— } (At S_ LL sy AE Zs | 71 1 ) (to be filled in by the Clerk's Office)
eV AV \ cae )
: Plaintiffs) . )
(Write the full name of each plaintiff who is sing this conan +4 : :
If the names of all the plaintiffs cannot fit in the space above, . ) Jury Trial: (check one) LJ Yes [Jno
Please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
_ - |. )
om P \ ae < \ A / .
{ = ; | / : \ fe )
on “y ie _ | Nk} :
oy\ \o 7 [4 | (AOA Cc lq dt £ =
Defendant(s) )-
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please ).
write “see attached” in the space and attach an additional page )
with the full list of names.)
COMPLAINT FOR A CIVIL CASE
I. The Parties to This Complaint ° .

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. ‘Attach adpitional pages 5 if
needed. es

 

 

 

 

 

 

=f fe: A + .
Name Léu (S aa 10 f\ } WA ML ~ “D: 7) t aff
: Street Address ZO c— Ll. M 02 {Z ta Rbk 7 LTA Le
\ City and County — i WiCn<~ Ths lov V
State and Zip Code ~ +e Wiz TG ks 6 Ss _
Telephone Number Es Is \ A “Tr — 15 ce 2.
E-mail Address (Typaée #2 @ 32). ae
3 LLIACOE SS (VY haar « Cash
=¢ ‘
B. The Defendant(s) J
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, .
include the person 's job or title (if known). Attach additional pages if needed. ‘

j , : _Pagelof 5.
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 3 0f 27 PagelD 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
' Name x Te Piao L Pale

 

Job or Title (if known)

 

Street Address Beales Ty vey St

 

 

City and County. Ab kOe / Ta
Tex

. State and Zip Code

 

Telephone Number RIS — b27 ee “| 27OD

 

 

E-mail Address (if known)

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (fknown)

 

' Street Address
City and County

 

State and Zip Code 2

 

Telephone Number

 

E-mail Address (if known)

 

, Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

/ . . ; Page 2 of $
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 4of.27 PagelD 4

Pro Se 1 (Rev, 12/16) Complaint for a Civil Case

“IL.

Basis for Jurisdiction ’
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be

heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the

parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties

is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina

diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
eis :
Dxfederat question [J Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal —. and/or —_—e, of the United States Constitution that

are at issue in this case. AD il eae Soe tac 0 State ish
“Oe qs — fle ‘A me api ee to lLerms 5 Wy Ovdle~ +O ar)?

Chess ee miscl (Ge desmuss — af od owl! potenden
B. If the Basis for Jurisdiction Is Diversity of Citizenship Ca LO Se es iver Cc b
‘A Tho Pleintifi{s) ™

a. If the plaintiff is an individual
The plaintiff, (name) Noe , 2 ae ,isa citizen of the

State of (name) <TQge® |

b. If the plaintiff is a anrporation
The plaintiff, (name) , is incorporated

under the laws of the State of ——f yy
and has its principal place of bysifess in “Ke of vera).

 

 

(if more than one plaintiffis named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2, The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) “ [ _— , is a citizen of
the State of (name) | = . Orisa citizen of
— “*
(foreign nation) { \ .
~

 

Page 3 of 5 -
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page5of27 PagelD5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Ti.

 

b. If the defendant is a corporg Ke = os

The defendant, (name)” Aq VW , is incorporated under
the laws of the State of (name) Ty __
principal place of business in the State of (name) TAXA?

Or is incorporated under the laws of (foreign nation) 5
and has its principal place of business in (name) Np ( lene Od e :
7

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy G ° a mllein ta ye

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

, and has its

 

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Gest Finan ea ash hes denied Wree Serueces

IV.

tel Groen, Because bronD athe t~
ye ‘ C7. LES uopul ol i(t GNIEe et

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

mC ible oO
yndar ADA related ney ee | riglts
ftv aed Wee SAVILLE { Ovched edave.

Page 4 of 5
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page6of27 PagelD 6

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonftivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
o
es
Date of signing: Aol Z & (T-

 

Signature of “U
Printed Name of Plaintiff

For Attorneys

Date of signing:

"Rican YMA
Sows a Crete

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 7 of 27 PagelD 7
‘U.S. Department of Justice

 

Civil Rights Division

 

Disability Rights Section - NYA
950 Pennsylvania Avenue N.W.
Washington, DC 20530

Louis Gonzalez
302 N Mockingbird Lane Apt. 118 9
Abilene, TX 79603 MAR 2 2 2018

Re: __ First Financial Bank of Abilene Texas
Dear Mr. Gonzalez:

This is in response to the complaint that you filed with this office alleging a possible violation of
the Americans with Disabilities Act (ADA). After carefully reviewing the information that you provided, we
have decided not to take any further action on your complaint. Unfortunately, because the Section
receives thousands of ADA complaints each year, we do not have the resources to resolve all of them.

It is important to note that the Justice Department has made no determination regarding the
merits of your complaint or whether it could be redressed under the ADA or another statute. Moreover,
our decision not to take further action does not affect your right to pursue your complaint in another
manner, You may wish to contact an attorney or legal service provider to determine what remedies may
be available.

In addition, a number of other options are available to you, including consulting state or local
authorities or disability rights groups. Enclosed is a list of such organizations serving your area. These
listings come from various sources, and our office cannot guarantee that the listings are current and
accurate. We suggest that if you contact any of these organizations, you let them know that you have
received this letter from us, so that they will not forward your complaint to our office.

The text of the ADA, the Department's regulations, and many technical assistance publications are
provided on our ADA Home Page at http://www.ada.gov. If you have specific questions about Title II or Ill
of the ADA, or want copies of technical assistance publications sent to you, you may call the ADA

Information Line at 800-514-0301 (voice) or 800-514-0383 (TTY).

We regret that we are unable to further assist you in this matter.
Sincerely,
Cl1apa— CHE)
armen Romero
Director of Intake Unit

Disability Rights Section

Enclosures
650567
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 8of27 PagelD 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION

LOUIS I. GONZALEZ, )
)
Plaintiff, }
)
v. )
)
FIRST FINANCIAL BANK )
OF ABILENE, TX, )
)

Defendant. ) Civil Action No. 1:18-CV-144-C

The Court, having considered Plaintiff Louis I. Gonzalez’s Application to Proceed
In Forma Pauperis, filed September 14, 2018, is of the opinion that the same should be
DENIED for the reasons set op the Court’s Order of even date.

4
SO ORDERED this A¥_ day of October, 2018.

 
  
 

q

| V nf pe gpEPER EA,

 

\ SAWB/CUN GS /
SENIOR UNITED STATES DISTRICT JUDGE
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page9of27 PagelD9

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION

LOUIS I, GONZALEZ, )
)
Plaintiff, )
)
v. )
)
FIRST FINANCIAL BANK )
OF ABILENE, TX, )
)

Defendant. \ Civil Action No. 1:18-CV-144-C

SUA SPONTE ORDER

On September 14, 2018, Louis I. Gonzalez (“Plaintiff”), proceeding pro se, filed the
above-styled and -numbered civil action against First Financial Bank of Abilene. Plaintiff's
Complaint contains a single paragraph, which provides:

In accordance with [the] American Disability Act [and having] been diagnosed

with and treated for bipolar schizophrenia and post traumatic stress.

Mr. Tennesson of First Financial Bank had made [the] decision [to] close[] my

account based on [the fact] that I went into the Bank and acted out [of] order and

[was] loud. I told him | suffer [from] mental illness and he stated “[i]t’s not my

problem and I don’t care.” At this point[.] I feel discriminated [against].

(revisions added). '

Federal Rule of Civil Procedure 8(a) requires that “[a] pleading that states a claim for
relief must contain (1) a short and plain statement of the grounds for the court’s jurisdiction,
unless the court already has jurisdiction and the claim needs no new jurisdictional support, [and]

(2) a short and plain statement of the claim showing that the pleader is entitled to relief.” The

Rule was created to “give the defendant fair notice of what the . . . claim is and the grounds upon

 

' Plaintiff's Complaint also contains an Exhibit transcribing the events that occurred.

l
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 10of27 PagelD 10

which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007) (internal quotation marks
citations omitted).

The Court recognizes that complaints filed by pro se litigants are held “to less stringent
standards than formal pleadings drafted by lawyers.” Mendoza v. . Str ickland, 414 F. App’x 616,
618 (Sth Cir. 2011). “However, even a liberally construed pro se civil rights complaint... must
set forth facts giving rise to a claim on which relief may be granted.” Jd. A review of Plaintiff's
Complaint demonstrates Plaintiff has failed to satisfy the standards imposed by Rule 8(a). The
Complaint fails to adequately plead the Court’s jurisdiction. Further, the Complaint fails to
clearly indicate and provide the Defendant with notice of the claim being brought and the
grounds upon which it rests. Accordingly, the Court swa sponte orders Plaintiff's Complaint be

DISMISSED without prejudice.

 
 

ate

jer ap

. aetna INGS
IOR aE STATES Di PRIC T JUDGE

 

 

> If so desired, Plaintiff may refile his Complaint in accordance with the standards
imposed by Fed. R. Civ. P. 8(a).

NM
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page11of27 PagelD 11
CAD Call - 13:44 08/22/2018 Dis Progress

CAD Call: 13:44 08/22/2018 Dis Progress

 

When Reported: 13:44:24 08/22/2018 2 complainant Call ID: 18148753
Address: 400 PINE ST Name: Type: |
ABILENE

Address: Alarm #:
Directions:

Race:
Occurred between: 13:44:24 08/22/2018 and 13:44:24 08/22/2018 5

ex!

Contact:

Phone:
Phone:

Birth Date:

 

 

 

Other Information:

 

Comments: ©

13:45:14 08/22/2018 - KING K - From: THOMPSON D
start another unit until i know what is going on
13:46:53 08/22/2618 - BOYD-FALCON J - From: THOMPSON D
call from samantha an employee at bank stating male subj in khakis with a blue
and white shirt making other feel uncomfortable. t23
13:52:91 68/22/2018 - BOYD-FALCON J - From: MCGUIRE T
gonzalez, louis
13:53:28 08/22/2018 - BOYD-FALCON J
id and dl not eligible, no 29/no locals
13:54:10 08/22/2018 - KENNEYBREW D
B82: ST
13:59:28 08/22/2018 - MCGUIRE T
Unit B82 has replaced Unit T26 as the responsible unit on call 2761
14:00:57 08/22/2018 - MCGUIRE T
louis gonzalez wm was upset about over charges. the employees at the
bank offered to help but he was to upset and wanted to go to the Willis branch
to conduct his business. louis left. t20@
14:01:07. 68/22/2018 .-.MCGUIRE-T.... ......-—--.-----
t208 :

 

State Returns: # 13:53:11 08/22/2018 - BOYD-FALCON J

 

 

Involvements: 4 Law - 08/22/2018 - Dis Progress - Initiating Call

 

 

Refresh Data
Case 1:19-cv-00149-G, ROFHMENusFHRAAY BRE op RQVe 12 of 27 PagelD 12

(8) CAD Call: 15:08 08/27/2018 Dis Progress

 

When Reported:

Address:
ABILENE

Directions:

Contact: T14

Phone:

| Other Information: #

' Comments: =.

male lsw bbe teal shirt causing
15:26:22 @8/27/2018 - SOLIZ E -
ITS T4 STOP TIMER

15:41:23 08/27/2018 - HOLDEN C

15:08:57 08/27/2018
400 PINE ST; first financial

a t1i6 ref to leave.
From: PLATO J

CONTACTED CP WHO STATED THAT GONZALES, LOUIS H/M
DISTURBANCE IN THE BANK LOBBY AND REFUSING TO LEAVE. THE MANAGER OF FIRST

FINANCIAL, TENNESSON, CHUCK W/M €

| ak Complainant
| Name:

| Address:

=
Type: |

|
|
| Alarm #:

' Race:
Occurred between: 15:07:32 08/27/2018 and 15:07:32 08/27/2018

Sex:

' Phone:

Birth Date:

WAS CAUSING A

WISHED TO CRIMINALLY TRESPASS MR.

GONZALES FROM ALL FIRST FINANCIAL BANK BRANCHES INDEFINATELY. I WARNED MR.
GONZALES OF THE CRIMINAL TRESPASS FROM ALL FIRST FINANCIAL INSTITUTIONS
INDEFINATLEY. MR. GONZALES WAS THEN INSTRUCTED TO LEAVE. THE BANK STAFF WERE
INSTRUCTED TO CALL APD IF MR. GONZALES RETURNS WITHOUT A POLICE ESCORT.

15:45:29 @8/27/2018 - HOLDEN C

CRIMINAL TRESPASS WARNING WAS ENTERED INTO SPILLMAN.

15:45:47 08/27/2018 - HOLDEN C
T2080

' Radio Logs: © 15:45:47 08/27/2018 - CMPL

: Involvements: £ Law - 08/27/2018 - Dis Progress - Initiating Call

Refresh Data

Call ID: 18152024

 
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 13 o0f27 PagelD 13

ABILENE POLICE DEPARTMENT

Public Arrest Report for Case Number 18-077176

 

 

Nature: CMTR Progress Address: 920 N WILLIS ST; First Financial in
United
Area: LA35 ABILENE TX 79603

 

Arrest Information:

Name: GONZALEZ, LOUIS ISMAEL
Race: U Sex: M Het: 6'00" Wet: 240 Hair: BLK Eyes: BRO

Employer:
Time/Date: 14:17:12 08/29/18 Agency: APD
Age at Arrest: 65 Location: 920 N WILLIS ST; First Officer: PLATO J

Financial in United
Arrest Type: Custody Arrest
Disposition:
Probable Cause Statement:
THE DEF WAS PREVIOUSLY WARNED OF CRIMINAL TRESPASS FROM ALL FIRST FINANCIAL BANKS BY AN
OFFICER ON 8/27/18. AT THAT TIME, THE DEF ADVISED THE OFFICER THAT HE UNDERSTOOD THE
WARNING AND HE AGREED NOT TO RETURN TO THE BUSINESS. ON THIS DAY, THE DEF RETURNED TO
THE BUSINESS TO CLOSE OUT HIS SAVINGS ACCOUNT EVEN THOUGH HE KNEW HE WASN'T ALLOWED
BACK AT THE BUSINESS. OFFICERS WERE DISPATCHED TO THE ABOVE ADDRESS FOR A CRIMINAL
TRESPASS IN PROGRESS AND CAME IN CONTACT WITH THE DEF AT THE LOCATION. A REPRESENTATIVE
ON THE BEHALF OF THE BUSINESS INFORMED THE OFFICERS THAT THE BUSINESS WISH TO PURSUE
CHARGES AGAINST THE DEF FOR THE OFFENSE. THE DEF WAS ARRESTED FOR CLASS B MISDEMEANOR
CRIMINAL TRESPASS AND TRANSPORTED TO TAYLOR COUNTY JAIL.

Offense # 11101

Statute: 30.05(a) NCIC:
Offense: TRPR Trespass of Real Property Crime Class: MB
Offense Reference: Offense Type: S&S Offense Area: LA35
Related Incident: 18-077176 Law Jurisdiction: PC

Offense Location:
Offense Time/Date: 14:17:12 08/29/18

Offense Disposition: Disposition Date: **/**/**
Vehicles
Make: FORD FORD (ALSO Model: ESCAPE
SEE ENGLISH,
FRENCH

Printed by 4198 on 09-0718
 

Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 14of27 PagelD 14
Public Arrest Report for Case Number 18-077176 Page 2 of 2
Vehicle Year: 2005 Color: SIL/
Vehicle Type: Passenger Car Value: $0.00
Last: First: Mid:
Offender
Last: GONZALEZ First: LOUIS Mid: ISMAEL
Race: U Sex: M Age: 65
APD #:
Reporting Party
Last: PEQUENO First: ANNA Mid: MARIE
Race: W Sex: F Age: 46
APD #: 069190
Narrative
A REPRESENTATIVE OF A BUSINESS LOCATED ON THE NORTH SIDE OF TOWN REPORTED A KNOWN SUSPECT, A

65 YEAR OLD HISPANIC MALE, WAS ON THELR PROPERTY AFTER HE HAD BEEN

TRESPASS. TKR OFFENDER WAS CONTACTED AT THE BUSINESS AND
TRESPASS. THE REPRESENTATIVE GAVE A WRITTEN STATEMENT ON THE BEHALF OF THE
THAT THEY WANTED TO PRESS CHARGES.

WARNED OF CRIMINAL
ARRESTED FOR B MISDEMEANOR CRIMINAL
BUSINESS ADVISING

Printed by 4198 on 09:07 18
 

LE STS LR RT Te

FIRST
FINANCIAL
BANK.

Member FDIC

Certified Mail with Return Receipt
First Class Mail

August 23, 2018

Mr. Louis Ismael Gonzalez
302 N. Mockingbird Ln, Apt 118
Abilene, TX 79603-7140

Dear Mr. Gonzalez,

First Financial Bank will close your account (with account number ending in 2653) in 45
days (October 8, 2018). If you still have funds in the account on that date, we will send
you a Cashier’s Check for the balance.

Should you wish to discuss this further, you may contact me directly at 325.627.7224.
Respectfully,

(fae

Chuck Tennesson
Cashier
STMTS08022018000024690016160101 1000000

Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 16of27 PagelD 16

FIRST
FINANCIAL Member FDIC
BANK..

PO Box 704, Abilene, TX 79604

t
he

KeKEEKAKAEKAUTO*FALL FOR AADC 795 325-627-7200
1603 0.5860 AB 0.408 6 1 10°

UPegdadetadaedaade deeded yg ete pete ety

Louis Ismael Gonzalez

302 N Mockingbird Ln Apt 118

Abilene TX 79603-7140

NOTICE OF ITEMS WITH NONSUFFICIENT FUNDS

Account 8110062653 Date 8/01/18
Please’ deduct a handling charge of: 35.00
The items listed below have either been paid (PD) or returned (RT).
CHECK # AMOUNT CHECK # AMOUNT
85 800.00 PD

Notice to Consumer Accountholders

Training is now available regarding how to prevent Non Sufficient
funds on your account and the resulting fees. This training is
located online through First Financial Bank's website at
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page17of27 PagelD 17

Prog Fess Notes Printed On Jan 9, 201%

history to determine whether or not he has had manic or hypomanic episodes.
Today he is again fidgety in his seat, hyperverbal - as he is trying to get
everything he wants to express, out.
I let him vent frustrations about eviction and his banking institution issues.
He stated that after his latest altercation with an employee from Chase, he
became more upset and despondent. He stated he "didn't want to take my
medication b/c I thought I might want to overdose with the medicine, but I
didn't. I just started taking the meds again this past Saturday, but at half
doses". He denied being currently suicidal or homicidal. Discussed his not
taking his medications as ordered. Reminded him that his medications will help
his thought processes. He agreed to take the medications as ordered.
He stated he has a Radiology appt tomorrow and C & P exam on the 17th.

Pt. verbalized understanding of this information and
agreed to the plan as outlined below.

DSM-V Psychiatric Diagnosis:

1. MDD, recurrent severe w/ psychotic features - F33.3 (vs Schizoaffective D.O,
Bipolar Type)

2. GAD - F41.1

Patient Goals:

To achieve mood stabilization, experience reduced depression and anxiety.
To have better sleep.

To take a medication that doesn't give me side effects

Will recheck goals for improvement at 3, 6, 9 and 12 month intervals

Criteria for Discharge:
Remission of depression and anxiety

Rationale for continued treatment:

Patient goals not met

Criteria for discharge not met

Not in sustained remission of depression and anxiety

PLAN:

1. a. Resume Sertraline 25 mg PO QD
b. Resume Quetiapine 75 PO QHS

2. Lab work ordered today: no

3. Practice Good Sleep Hygiene - handout given

4, Continue to follow w/ medical for his medical needs - having significant knee

problems

5. Recommend continue therapy w/ Gary Muramoto, LCSW

6. Continue w/ HUD/VASH

 

RTC: 1 month

PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available) | VISTA Electronic Medical Documentation
GONZALEZ, LOULS ISMAEL Printed at VAMC Big Spring
302 N MOCKINGBIRD LN

APT 118

ABILENE, TEXAS 79603

 
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 18o0f27 PagelD 18

Progress Notes

Printed On Jan 9, 201

V/S:
DATE/TIME TEMP PULSE RESP BP HEIGHT WEIGHT
10/11/17 @ 1300 98.5 72 18 123/75 223
DATE/TIME TEMP PUL SE RESP BP HEIGHT WEIGHT
9/18/17 @ 1258 98.6 84 16 123/81 72" 226

Review of Systems: A 12 point review of systems including head, eyes, ears,
nose, throat, cardiac, pulmonary, GI, GU, neurologic, and psychiatric systems
and found them all to be unremarkable with the exception of the pertinent
positives as listed above,

Mental Status/Psychiatric Exam:

Appearance: Casual, he is using a cane today for ambulation
Attitude: Cooperative and engages well

Motor Activity: fidgety

Mood: Frustrated

Affect: congruent

Speech: somewhat garbled, but understandable. Hyperverbal, Gisorganized at
times.

Thought Process: Intact today

Hallucinations: Not present

Delusions: Grandiose, percusatory

Judgment: Fair Insight: Fair

Suicidal/Homicidal: No thoughts

Sensorium: Alert and Clear

Orientation: Alert and Clear

Attention: Normal

Memory: not tested

Ability to Give History: Reliable

Substance Abuse: No. ALCOHOL: Drinks 1 or 2 drinks occasionally. Previously a
"heavy drinker"

Clinical Reminders: yes

Suicide Risk Assessment:

1. SUICIDAL IDEATION, THREATS, OR SELF-HARM: Denied

2. RISK FACTORS IDENTIFIED: financial stressors, may be homeless soon,
delusional

3. PROTECTIVE FACTORS IDENTIFIED: No recent suicide attempt, denies access to
firearms.

4. ESTIMATED RISK LEVEL: Low Acute Risk

Impression: GONZALEZ,LOUIS ISMAEL is a 64 y/o WHITE MALE who has been diagnosed
with MDD severe with psychosis (vs Schizoaffective D.O, Bipolar Type) and GAD.
We spent time discussing bipolar disorder and criteria he would need to meet to
be given that diagnosis. I have not been able to obtain a clear timeline

PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available) | VISTA Electronic Medical Documentation

GONZALEZ, LOUIS ISMAEL Printed at VAMC Big Spring

302 N MOCKINGBIRD LN

APT 118

ABILENE, TEXAS 79603

 

 
~ Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 19 of 27 PagelD 19

 

DEPARTMENT OF VETERANS AFFAIRS
Veterans Benefits Administration
Regional Office

LOUIS GONZALEZ

VA File Number
455 98 2100

Represented By:
TEXAS VETERANS COMMISSION
Rating Decision
02/25/2018

INTRODUCTION
The records reflect that you are a veteran of the Peacetime. You served in the Army from
September 4, 1975, to September 1, 1978 and from January 26, 1979, to March 8, 1988. You

filed a new claim for benefits that was received on December 21, 2017. Based on a review of the
evidence listed below, we have made the following decision(s) on your claim.

DECISION

1. Service connection for radiculopathy, femoral nerve, left leg is granted with an evaluation of
10 percent effective December 19, 2017.

2. Service connection for degenerative disc disease, lumbar spine is granted with an evaluation of
20 percent effective December 19, 2017.

3. Service connection for degenerative arthritis, right knee is granted with an evaluation of 10
percent effective December 19, 2017.

4. Service connection for radiculopathy, femoral nerve, right leg is granted with an evaluation of

IA
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 20o0f27 PagelD 20

LOUIS GONZALEZ
455 98 2100

2 of 5

10 percent effective December 19, 2017.

5, Service connection for radiculopathy, sciatic nerve, left leg is granted with an evaluation of 10
percent effective December 19, 2017.

6. Service connection for radiculopathy, sciatic nerve, right leg is granted with an evaluation of
10 percent effective December 19, 2017.

7. Service connection for bipolar schizophrenic disorder is denied.

EVIDENCE

e Service treatment records from September 4, 1975, to September 1, 1978 and from January
26, 1979, to March 8, 1988 received May 20, 2014.

e VA Form 21-0966, Intent to File a Claim for Compensation and/or Pension, or Survivors
Pension and/or DIC, received December 19, 2017 and January 3, 2018.

e VA Form 21-526EZ, Application for Disability Compensation and Related Compensation
Benefits, received December 21, 2017.

e Treatment records from VA Medical Center Big Spring dated May 7, 2014 to February 23,
2018, received February 24, 2018.

e Letter from VA sent to you on January 9, 2018.

e VES Knee and Lower Leg Examination, David Makia, NP, dated January 29, 2018.

e VES Back Examination, David Makia, NP, dated January 29, 2018

REASONS FOR DECISION

1. Service connection for radiculopathy, femoral nerve, left leg.

Service connection for radiculopathy, femoral nerve, left leg has been established as directly
related to military service.

An evaluation of 10 percent is assigned from December 19, 2017, the date your Intent to File
was teceived as your Formal Claim was received within one year of that date.

We have assigned a 10 percent evaluation for your radiculopathy, femoral nerve, left leg based
on:
* Mild incomplete paralysis

A higher evaluation of 20 percent is not warranted for paralysis of the anterior crural nerve
unless the evidence shows nerve damage is moderate.

2. Service connection for degenerative disc disease, lumbar spine as secondary to the

service-connected disability of patellofemoral pain syndrome, left knee (previously rated as
#

Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 21 of 27 PagelD 21

February 28, 2018

LOUIS ISMAEL GONZALEZ
302 N MOCKINGBIRD LN
APT 118

ABILENE TX 79603

We made a decision on your VA benefits.

Dear Louis Gonzalez,

This letter will guide you through the information you should know
and steps you may take now that VA has made a decision about your
benefits.

Your benefit information:

e Service connection for radiculopathy, femoral nerve, right leg is
granted with an evaluation of 10 percent effective December 19,
2017.

e Service connection for radiculopathy, sciatic nerve, right leg is
granted with an evaluation of 10 percent effective December 19,
2017.

e Service connection for degenerative arthritis, right knee is granted
with an evaluation of 10 percent effective December 19, 2017.

e Service connection for radiculopathy, sciatic nerve, left leg is

'* granted with an evaluation of 10 percent effective December 19,
2017.

“<< @ Service connection for degenerative disc disease, lumbar spine is

granted with an evaluation of 20 percent effective December 19,
2017.

e Service connection for radiculopathy, femoral nerve, left leg is
granted with an evaluation of 10 percent effective December 19,
2017.

e Service connection for bipolar schizophrenic disorder is denied.

Your combined rating evaluation is:

 

 

 

   

‘Jan 29, 2010

 

 

 

 

 

We have included with this letter:

1. Explanation of Payment
2. Additional Benefits

3. Where to Send Written
Correspondence

4. VA Form 4107

5. VA Form 21-0958

6. Rating Decision

Contact information:

Web: www.vets.gov
Phone: 1-800-827-1000

TDD: 711
To send questions online: visit
https:/iris.va gov

Social Media:

Twitter: @VAVetBenefits
Facebook: www.facebook.com/

VeteransBenefits a %

at
Your representative: Ante “%
You appointed TEXAS VETERANS :
COMMISSION as your actredited
representative. They have‘also. -
received: a copy of thisJefter.

They can-help you with any
questions youhave about your
claim.

If you or someone you knowis in
crisis, call the Veterans Crisis Line
at 1-800-273-8255 and press 1.

IMI
File NGABEr LESH AQL49-C Document 2 Filed 07/03/19 Page 22 of27, PagelD 22
GONZALEZ, LOUIS ISMAEL

 

 

 

 

 

 

 

40% Apr 9, 2010
50% Sep 18, 2017
50% Oct 16, 2017
80% Dec 19, 2017 -

 

 

 

 

How VA Combines Percentages

If you have more than one condition, VA will combine percentages to determine your overall
disability rating. The percentages assigned for each of your conditions may not always add up to
your combined rating evaluation. The following website has additional information about how

VA combines percentages: http://www.benefits.va.gov/compensation/rates-index.asp#howcalc.

Your monthly entitlement amount is shown below:

 

 
    

 

Jan 1, 2018 Compensation Rating Adjustment

 

 

 

 
  

 

 

oe ada BE
We aré'curtenthy paying you as a single Veteran with no dependents.

poy mart is: 2
You should ree¢ive-your first payment within 7-10 days of this notice.
See Explanation of Payment for more details about your payment.

Your payment will be directed to the financial institution and account number that you specified.
To confirm when your payment was deposited, please contact your financial institution.

If this account is no longer open,

 

please notify us immediately.

 

 

 

Evidence Considered

In making our decision, in addition to the evidence listed in the Rating Decision, we considered
the following evidence:

Page 2
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 23 0f 27 PagelD 23

 

 

 

 

Rating Decision | Department of Veterans Affairs Page 3 of 3

Veterans Benefits Administration 02/25/2018

NAME OF VETERAN VAFILE NUMBER | SOCIAL SECURITY NR POA cory To
LOUIS GONZALEZ 455982100 | XXX-XX-XXXX TEXAS VETERANS
COMMISSION

 

 

 

 

 

 

80% from 12/19/2017 (Bilateral factor of 6.7 Percent for diagnostic codes 8526, 8520, 8526, 8520, 5260, 5260,
5276, 5271)

NOT SERVICE CONNECTED/NOT SUBJECT TO COMPENSATION (8.NSCPeacetime)

5203 DISLOCATION OF RIGHT SHOULDER, RESIDUALS
Not Service Connected, Not Incurred/Caused by Service

Original Date of Denial: 03/23/2010

9204 BIPOLAR SCHIZOPHRENIC DISORDER
Not Service Gonnectéd,« si

t

  
  

 

eSign: certified by VSCLBA
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 24 of 27 PagelD 24

 

 

 

 

 

 

 

 

 

 

           
 
    

 

  

Rating Decision Department of Veterans Affairs Page 2 of 3
Veterans Benefits Administration 02/25/2018
NAME OF VETERAN VA FILE NUMBER SOCIAL SECURITY NR POA COPY TO
LOUIS GONZALEZ 455 982100 | XXX-XX-XXXX TEXAS VETERANS
COMMISSION
5260 PATELLOFEMORAL PAIN SYNDROME, LEFT KNEE (PREVIOUSLY RATED AS
DEGENERATIVE ARTHRITIS OF THE LEFT KNEE)
Service Connected, Peacetime, Incurred
Static Disability
0% from 03/09/1988 (5003-5257)
10% from 01/29/2010 (5299-5257)
10% from 10/16/2017
5003-5260 DEGENERATIVE ARTHRITIS, RIGHT KNEE ASSOCIATED WITH
PATELLOFEMORAL PAIN SYNDROME, LEFT KNEE (PREVIOUSLY RATED AS
DEGENERATIVE ARTHRITIS OF THE LEFT KNEE)
Service Connected, Peacetime;-Secondary
Static Disability~
10% from. 12,
8520 IC [ THY, SCIATIC NERV Gur LEG ASSOCIATED WITH
DEGENERATIVE DISC DISEASE, LUMBAR SPINE
; “a(S
8520
2 hi Hy
8526 RADICULOPA LY, tsi NERVE, RIGHT LEG ASSOCIATED WITH
av)
Static Disability
10% from 12/19/2017
8526 RADICULOPATHY, FEMORAL NERVE, LEFT LEG
Service Connected, Peacetime, Incurred
Static Disability
10% from 12/19/2017
6100 BILATERAL SENSORINEURAL HEARING LOSS

Service Connected, Peacetime, Aggravated
Static Disability
0% from 11/17/1995

COMBINED EVALUATION FOR COMPENSATION :

0% from 03/09/1988

20% from 01/29/2010
40% from 04/09/2010
50% from 09/18/2017
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 25o0f27 PagelD 25

File Number: 455982100
GONZALEZ, LOUIS I

 

 

 

Correspondence chart, below.

 

 

In all cases, be sure to refer to your VA file number 455982100.

If you are looking for general information about benefits and eligibility, you should visit our web
site at https://www.va.gov or search the Frequently Asked Questions (FAQs) at
https://ris.va.gov.

We sent a copy of this letter to TEXAS VETERANS COMMISSION, who you have appointed
as your representative(s). If you have questions or need assistance, you can also contact your
representative.

Thank you for your service,

Regional Office Director

Enclosure(s): VA Form 4107
VA Form 21-0958
Where to Send Written Correspondence Chart

cc: TEXAS VETERANS COMMISSION

Page 4
Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 26 of 27 PagelD 26

G

FILED FOR RECORD
C\MWSENO. fo (0 251% JUN 21 208

Ppsoe Peay ose

 

FHE ST APE OP TEN AS S IN PHE COUNTY COURT AT LAN 4!
VS. 8 OF

Lovee Fs MAE, Sou FACEZ  § TAYLOR COUNTY. TEXAS

csc o.
“ARO € brass o \Hsdemeaier

 

€ hare: & ie EAA, eas ts

   

Offense Date: Eade

 

MEQUON TO DESAEBSS

MOA ORME S the Sete or Pesos acting heres bs cant threangh as Crammat Late
iys wad peqqimeere thee “tee dee diveaes the abe wantilied and tupibered camse [ee tec

  

pievdoaT fle Seprce Wert STze ENZO ANO
AMO, TO 4PPMerte AT FR 2S t Franc tad BAvIC Leese Teeat

Me uke Sigte at Texas ake the (emit fa afbatpes ties ccalise fey Che aes

 

 

ao

ad F wane ote te be heand fhe above end
ity Cpinpinal Daistriel \iteries.

 

He * anal thre HIG

 

ntise forthe reseed seb en above

 

gyaupuetst, Pg Lo tpFb fee GPa bos THES

“ne the Court. boeing dab condadercil sal Mbotion. aml ben satis Hed as te the turk od
rein set Foytls isd ai ap
ret oH 1 het! Neykoof thin Chue wall bile due det cc wep

STATE OF TEXAS PP at
COUNTY OF TAYLOR’ “

SKecgmsmeme HR, —_

 
 

ive that std cotise be. ond the nanie is hereby chsmatsed.

  

  

 

 

Filed.

Gi aI Ew
cma

at 6B Bevilh)

ha of Oey Coun Plo county, 7 Te

\ True and correct
Copy of original
ig filed in the Taylor

-Atiretus Abn. eat ma

 
5 ¢

Case 1:19-cv-00149-C Document 2 Filed 07/03/19 Page 27 of 27 -Ragetbi2kEcoRD

JUN 21 2018,

CAUSE NO. 1-1075-18 County che.Caue a Law al C., exes
PID 1345138 mi aeacss
TIE STATE OF TEXAS $ IN THE COUNTY COURT AT LAW #1
§
VS. § OF
§
LOUIS GONZALEZ 8 TAYLOR COUNTY, TEXAS

STIPULATION OF EVIDENCE

COMES NOW, LOUIS ISMAEL GONZALEZ. the defendant in the above entitled and numbered
cause, in writing and in Open Court, and consents to the stipulation of the evidence in this cause, and in
80 doing expressly waives the appearance. confrontation and cross-cxamination of witnesses. ¢ further
consent to the miroduction of testimony by affidavits, written statements of witnesses, and other
documentary evidence. Accordingly, having waived my Federal and State constitutional right against self-
incrimination, and after having been sworn, upon cath, | judicially confess to the following facts and
agree and stipulate that these facts are true and correct and constinite the evidence in this case.

My name is LOUIS ISMAEL GONZALEZ and | am the defendant in the above styled cause. |
understand that Pam charged with the offense of CLASS B CRIMINAL TRESPASS.

On or about the 20" day of August, 2018, in Taylor County, Texas, 1, LOUIS ISMAEL

GONZALITZ, did then und there intentionally and knowingly enter a building of another, namely FIRST:

PINAMCITAL BANK, without the effective consent of the said FIRST FINANCIAL BANK, and I,
LOUIS ISMAEL GONZALEZ, had notice that the entry was forbidden, 1, LOUTS ISMAEL
GONZALEZ, acknowledge that [ was criminally trespassed from all FIRST FINANCIAL BANK
locations on or about the 27" day of August, 2018. 1, LOUIS ISMAEL GONZALEZ understand that
this warning shall remain in effect indefinitely.

|, LOUIS ISMAEL GONZALEZ, further agree to no longer enter onto the property of UNITED
SUPERMARKETS located at 920 North Willis Steet, Abilene. Texas. 1. LOUISHSMAEL
GONZALEZ, understand that this Stipulation of Evidence may be used apainst mein future prosecutions
for either the aforementioned trespass and/or future (respasses against FIRST FINANCIAL BANK,

‘ a

  
 

 

~ Me
Ze Pe OA8 x HN
t be fon age ea een
. P&S Defendant

SWORN TO AND) SUBSCRIBED BEFORE ME, the undersigned authority, on the 19"

1) et eo esbOMEIOCRCCNseENeats

   
   

dav of June, 20

ap Leh RELEN MARR , Cs
eft \" Notary Publle, State of Texas 2 A) Cy VAM

 

  
  

J Ay) NOTARY 1 # 426838674
cee” My Commigsion Exp 08-25-20

Lbs PORSeEh ona eonROnsaroenaoaneesecns

APPROWED:

%

 

Ligt™ Si Lenin, | ye Ps toot

Zl Z oS aX a
AnD DCP TEXAS NN Judge Presiding
COUNTY OF TAYLOR N\...
_\ Certified to be a Trud.and Sorrect copy
Of tiie original in y, Cust ly
Given uy eel my hand and seal of office
eked ANS y AD 20

canny G. Bevi\
ea’ Cou

by. Gey rel con, Toray’

MACHELLE GREEN

True aria correc

2 orrect
COpy of original
filed in the Taylor
County Clerks Office

 

 
